Citation Nr: 1616823	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This matter was previously before the Board in April 2015, at which time it was remanded for further development.  It is now returned to the Board.


FINDING OF FACT

The Veteran's anxiety disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in November 2009.  As the current appeal stems from the grant of service connection, no further notice under 38 U.S.C.A. § 5103(a) is required.  The claim was readjudicated in a September 2015 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations in June 2010, December 2012, and September 2015 with respect to the claim and VA obtained clarifying medical opinions in December 2012 and July 2010.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Anxiety Disorder

The Veteran's anxiety disorder is currently rated 30 percent under Diagnostic Code 9413.  38 C.F.R. § 4.130 (2015).  The anxiety disorder is rated under the General Rating Formula for Mental Disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

In a December 2009 statement, the Veteran reported depression, anxiety, and outbursts that were not appropriate.

In a June 2010 VA examination for PTSD, the examiner noted the diagnosis of anxiety disorder not otherwise (NOS) specified with a Global Assessment of Function (GAF) score of 65.  It was noted he sustained close family relationships, that he was socially active, and maintained friendships.  There was no evidence of detachment, estrangement, emotional numbing, or diminished interest in activities.  His anxiety symptoms were noted to be partially related to his Vietnam stressors, but were more generalized in nature.  It was noted that he tended to worry, ruminate, and had trouble letting go of his worry.  The examiner stated that the Veteran's current symptoms were best accounted for by a diagnosis of anxiety disorder NOS.  It was noted that the majority of his symptoms were well-controlled with medications.  The examiner noted the symptoms predominately resulted in distress and mild impairment in social and work functioning.  Regarding the anxiety symptoms, the frequency was monthly, the duration was chronic, and severity was mild.  

In a January 2011 VA treatment record, it was noted the Veteran reported that his dog helped relieve his anxiety and depression.  Later that month, it was noted the Veteran reported thoughts of the war causing him to awake during the night.  The Veteran reported continued irritability, anxiousness, and becoming angered easily and that he did not get along with people.   

In a November 2010 statement submitted in support of his prior claim for entitlement to service connection for PTSD, the Veteran reported persistent avoidance of people and numbing in relationships, avoiding thoughts, feelings, and conversations pertaining to his service in Vietnam, avoidance of activities and associations that included people or groups that were associated with his time in Vietnam; blocking the recall and important aspects of the trauma, feeling detached and estranged from people around him, including family members, and reliance on medication to control emotions, and constant mood swings that affected his daily life and relationships.

In a December 2012 VA examination, the examiner noted the Veteran's diagnosis of anxiety disorder and assigned a GAF score of 60.  The examiner found the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported a history of being married with three adult children.  He was a self-employed carpenter who had not worked for the past 15 months.  His relevant mental health history was noted as continuing outpatient treatment every 2 months with a therapist and a psychiatrist who prescribes medication.  He reported that his anxiety was probably a little worse and that he was more nervous, jittery, and could not handle things as well if something happened.  He reported no longer working but trying to keep busy and occupying his mind.  The examiner noted the Veteran' symptoms as anxiety, impaired concentration, and jittery as the Veteran reported needing two hands to hold coffee without spilling about three days prior.

In a December 2012 VA medical opinion, the examiner was asked to review the December 2012 VA examination report and address which symptoms of the Veteran's service-connected anxiety disorder were related to service and which were not.  After a review of the Veteran's claims file, the examiner found that all symptoms were related to the service-connected disability.

In an April 2013 VA treatment record, it was noted that the Veteran felt burned out and was retiring because he was tired of bidding on jobs.  

In a February 2014 VA treatment record, it was noted that the Veteran reported irritability due to cabin fever and weather conditions.  He indicated that he was doing well emotionally visiting with friends and working with wood.  He indicated that he enjoyed his grandchildren's visit over the holidays. 

In a May 2014 VA treatment record, it was noted that the Veteran reported that he was doing well from a mental health standpoint except for some anxiety related to morning traffic.  

In a July 2014 VA treatment record, it was noted that the Veteran reported getting along well with his wife.  He reported that he went with her to the gym for 30 minutes for 5 days.  He reported that he went to gym first thing in the morning. He reported that he was able to control his anger better.  

In a September 2014 VA treatment record, it was noted that he reported nightmares about his combat experience during the Vietnam Era which disturbed his sleep; that he woke up panicky, sweating, confused, and sometimes could not go back to sleep.  He also indicated that he was going to go to anger management class the following week.  He was irritable due to being hungry some of the time rather than being irritated by his wife.  It was noted that going to gym 5 days a week helped the Veteran relieve much of the depression and irritability.  

In a January 2015 VA treatment record, it was noted that he reported experiencing a pattern of anxiety, including the following symptoms/behaviors: irritability and anger.  Then, he described a time when his wife woke him because he was punching her in the back during a dream.  

In a June 2015 VA treatment record, it was noted the Veteran reported difficulty with his temper and that he stopped carrying a gun because of his anger which increased two months prior.  The examiner found he was no significant risk to himself or to others and noted he kept busy restoring cars.  

In a July 2015 VA treatment record, it was noted that his marital relationship seemed to be stable at that juncture and he had no suicidal or homicidal ideation. 

On VA examination in September 2015, the examiner noted the Veteran's diagnosis of unspecified anxiety disorder was based on the DSM V and was the same as his previous diagnosis in the DSM IV.  The examiner found the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported being married with three adult children.  He indicated that he has been retired since 2014 after 11 years as a Trim carpenter.  He reported no hospitalization since his previous VA examination.  He reported continued outpatient treatment every two months with his therapist and use of prescription medication.  During the past 12 months he reported anger problems.  He indicated that his symptoms went up and down with a couple of good days and 3 to 4 bad days with anger problems.  He reported anger at and estrangement from his children which precipitated the anxiety.  Regarding anxiety, the Veteran endorsed worrying a lot, butterflies in his stomach, irritability, and getting the shakes and being nervous.  The examiner noted the Veteran did not endorse feelings of helpless, hopelessness, or sadness.  The Veteran reported feeling good after sleep and denied having libido.  He reported a fear of closed spaces, but denied being bothered by feelings of insecurity or guilt.  The Veteran stated that he thinks he would be better off dead at times, but that he has never thought of taking his life, nor attempted taking his life, nor did he have plans or intent to harm himself or others.  The examiner noted the Veteran did not endorse symptoms of grandiosity, euphoria, racing thought, or auditory or visual hallucinations.  The examiner noted the Veteran had symptoms of anxiety and impaired abstract thinking.  It was noted the Veteran was pleasantly engaged and engaging and seemed to have some hearing impairment.  The examiner noted the Veteran had symptoms of inferiority and irritability attributable to mental disorders.  The examiner concluded that the Veteran's current functioning was not impaired by anxiety.

Based on a review of the evidence, the Board finds that the Veteran's anxiety disorder is appropriately rated at 30 percent disabling, during the entire appeal period.  In continuing the 30 percent rating for the Veteran's anxiety disorder, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for an anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Throughout the appeal, the Veteran's anxiety disorder was manifested by ongoing going symptoms of decreased ability to perform occupational tasks only during periods of significant stress, symptoms controlled by continuous medication, depressed mood, anxiety, suspiciousness, sleep impairment, anger, disturbances of mood, and difficulty in maintaining social relationships.  The Board finds that symptomatology is consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria for a 30 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 30 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 30 percent rating appear to be demonstrated throughout the appeal period.  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the anxiety disorder has not significantly changed and a uniform rating is warranted.  

Moreover, the Board finds that a rating higher than 30 percent is not warranted for any part of the appeal period.  The Veteran has not demonstrated significant deficiencies in work or family relations.  Although he reported some family distress, he reported improved relationships with his wife, good visits with his grandchildren during the holidays, and that he maintained friendships.  There is no evidence of an inability to establish and maintain effective relationships or more severe symptomatology such as total occupational or social impairment that would warrant any higher rating.  The Veteran has reported interest in hobbies like restoring cars and has improved anxiety and depression with his continued use of medication and new dog.

While the Veteran reported irritability and anger, the evidence shows that he is able to manage symptoms with various levels of medication and maintained independent functionality.  The evidence of record does not show symptoms with deficiencies in most areas.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown.  The Veteran maintained and improved his relationship with his wife and began hobbies during the appeal, which would not be expected in someone with more severe deficiencies in social impairment, with deficiencies in most areas, or with total occupation and social impairment.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

The Board notes that the Veteran's report of being better off dead, during the September 2015 VA examination, is considered in the 30 percent rating.  There is no evidence the Veteran was a persistent danger to himself or others.  Review of his extensive VA treatment records shows the Veteran spoke of maintaining a relationship with his wife, who he went to the gym with, and that he consistently denied any thoughts or intentions of homicidal or suicidal ideation during treatment sessions.  While it was noted in June 2015 VA treatment records that the Veteran stopped carrying a gun due to his anger issues, the examiner again found that he was no significant risk to himself or to others.

In addition to the Veteran's anxiety symptoms, the Board notes the assigned GAF scores ranging from 43 to 69 have been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In this case, the assigned GAF scores are indicative of mild to serious symptoms.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's actual anxiety symptoms reported during the entire appeal period are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated in the assigned, 30 percent rating for psychiatric disabilities, regardless of the GAF scores.  While the assignment of a GAF score of 43 between December 2009 and January 2011 would suggest that a higher than 30 percent rating may be warranted, a review of the Veteran's VA treatment records during that time shows that although he was constantly thinking of his time in Vietnam, that his symptoms of irritability and sleep impairment were no more than intermittent in frequency and mild in severity as noted in the June 2010 VA examination.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the assigned 30 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected anxiety disorder is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 30 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shoes that the Veteran's anxiety disorder manifests with symptoms of decreased ability to perform occupational tasks only during periods of significant stress, symptoms controlled by continuous medication, depressed mood, anxiety, suspiciousness, sleep impairment, anger, disturbances of mood, and difficulty in maintaining social relationships specifically identified in Diagnostic Code 9413.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  Although the Veteran is not retired, there is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with during his time of employment.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


